EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 Profit $ 130 $ 123 $ 254 $ 248 Add: Provision for income taxes 46 64 105 121 Deduct: Partnership income (1 ) (1 ) (3 ) (3 ) Profit before income taxes and partnership income $ 175 $ 186 $ 356 $ 366 Fixed charges: Interest expense $ 278 $ 279 $ 563 $ 549 Rentals at computed interest* 1 2 3 3 Total fixed charges $ 279 $ 281 $ 566 $ 552 Profit before income taxes plus fixed charges $ 454 $ 467 $ 922 $ 918 Ratio of profit before income taxes plus fixed charges to fixed charges 1.63 1.66 1.63 1.66 *Those portions of rent expense that are representative of interest cost.
